Case 2:16-cv-00535-RWS-RSP Document 185 Filed 01/28/19 Page 1 of 1 PageID #: 2697



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

      MY HEALTH, INC.,                               §
                                                     §
            Plaintiff,                               §
                                                     §
                                                     §
      v.                                             §      CASE NO. 2:16-CV-00535-RWS-RSP
                                                     §
                                                     §
      ALR TECHNOLOGIES, INC., et. al.,               §
  .                                                  §
            Defendants.                              §

                                              ORDER

            Before the Court is non-party Michael Eiffert's unopposed motion to extend the

      deadline to response to Defendants' motion for joinder and motion for order to show cause.

      [Dkt. No. 184]. Eiffert's motion is GRANTED.

            IT IS THEREFORE ORDERED that Eiffert's response to Defendants’ Motion for

      Joinder [Dkt. No. 182] and Motion for Order to Show Cause [Dkt. No. 183] shall be filed

      by February 21, 2019.
            SIGNED this 3rd day of January, 2012.
            SIGNED this 28th day of January, 2019.




                                                         ____________________________________
                                                         ROY S. PAYNE
                                                         UNITED STATES MAGISTRATE JUDGE
